DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments on the merits have been considered but do not take into account all of the references used in the present rejection.  
Applicant’s amendments have necessitated a new rejection under 35 USC 112.
As to applicant’s remarks on the values, there still seems to be some confusion on this subject so the office shall attempt to further clarify the position.  There are two claimed values, a first value and a second value.  For simplicity sake, assume the first value is one, aka the unitary/identity value described by Bastholm.  The second value is a real number that is not one, aka the programmable value described by Tokunga.  These are two different values.  Since Tokunga can achieve programmable values for different loads as stated in paragraph 24, the values must be selected.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
As to claim 1, applicant uses the term “dynamically select”.  This is unclear.  First, the word dynamic, dynamically, or other forms of the word dynamic is not found in the applicant’s specification.  Though selection circuitry is clearly shown, any values that might shift into the logic gates are not shown.  As such, it is unclear what aspect of the invention applicant intends to claim by including the word dynamic in the claim language.  Also, without knowing how the dynamic values change, applicant could receive extremely divergent art regarding the application.  About the closest thing that appears to be dynamically selected is applicant’s Fig. 12, item 1306, but the residual discharge value there does not appear to change.  Per MPEP 2173, “It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. As an indefiniteness rejection requires the applicant to respond by explaining why the language is definite or by amending the claim, such rejections must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.”  Since the metes and bounds of the claim are not known, the rejection under 35 USC 112(b) is proper.
Claim 14 is rejected for similar reasons as claim 1 above.
Since claim 1 is rejected under 35 USC 112(b), claims 2-13, 16 inherit the rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunga (US 2010/194205) in view of Bulzacchelli (US 2012/0153910) and Coimbra (US 9,785,177).
As to claim 1,  Tokunga discloses An apparatus comprising: energy storage circuitry (150)  to store energy and to discharge some of the energy to supply some of the energy to the apparatus (the capacitor is charging and discharging to load 15); discharge circuitry ((¶54 “shunt circuitry”) to further discharge the energy storage circuitry in response to the some of the energy being discharged to the apparatus (load 15); power supply circuitry (power supply 40)to recharge the energy storage circuitry, and selection circuitry (¶15” a third connection across said capacitor to partially discharge said capacitor; and control circuitry configured to control said plurality of sub-circuits, such that within each sub-circuit said first switch, said second switch and said third switch are placed in an active state in a repeating sequence; each of said plurality of sub-circuits further comprising: a comparator configured to place said third switch in an open state when a predetermined non-zero voltage difference across said capacitor is  wherein the discharge circuitry is adapted to retain the non-zero residual energy (¶54 “The shunt circuit 140 also includes a switch which is closed at the beginning of the active state of the shunt circuit 140, thereby causing the capacitor 150 to begin to discharge. However, in addition, the shunt circuit 140 includes a comparator which compares the voltage across the capacitor with a reference voltage 145. Whilst the voltage across the capacitor is greater than the reference voltage 145, the switch remains closed and the capacitor continues to discharge. However, once the voltage difference across the capacitor 150 reaches the reference voltage 145, then the comparator issues an output signal which causes the switch within the shunt circuit to enter an open state, thereby stopping further discharge of the capacitor.”)in the energy storage circuitry when the energy storage circuitry is further discharged by the discharge circuitry each of the at least two values is a multiple, and the at least two values are different from each other (¶24 “the same isolation circuitry to be used with a variety of different processing circuits, and enabling the predetermined non-zero voltage to be programmed as appropriate having regard to the processing circuit with which the isolation circuitry is used.”), and the discharge circuitry is adapted to vary the amount of the non-zero residual energy between the atleast two values by selectively activating or deactivating combination of elements in the discharge circuitry( ¶65 “In this example, four NMOS transistors are provided, and the gate of each NMOS transistor is driven by one of the bits of a four bit shunt strength signal generated by the control circuitry. Accordingly, if that four bit shunt strength signal is 1111, all of the transistors in the discharge tuning circuit 230 will be turned on, and accordingly all of the NMOS transistors in the switch 210 are used to discharge the capacitor, thereby allowing for a strong discharge of the capacitor. However, by appropriate selection of shunt strength signals, one or more of the transistors in the discharge tuning circuit can be turned off, thereby reducing the number of transistors in the switch 210 that perform any active discharging operation during the active state of the shunt circuit.”) .
 does not disclose dynamically select or at least two values is a multiple of one of the at least two values.
Bulzacchelli teaches dynamically select an amount of non-zero residual (¶34 “UP and DOWN currents as feedback to the charge pump 320 in the UREG 300. In response, the charge pump 320 charges or discharges the capacitor 310 to dynamically adjust a charge pump voltage V.sub.CP stored across the capacitor 310.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bulzacchelli in the device of Tokunga to arrive at the claimed invention.  The combination would use the dynamic discharge in the device of Tokunga.   The motivation for this would be to respond quicker to load changes.
Coimbra teaches at least two values is a multiple of one of the at least two values (See Fig. 2, showing a range between 0.3 and 1.3V.  There are a number of different values that would read on this 0.3V and 0.6V, 0.4V and 1.2V, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bastholm in the device of Tokunga to arrive at the claimed invention.  The combination would use the range of values in the device of Tokunga.   The motivation for this would be to increase the number of voltage levels that could be applied.
 	As to claim 2, Tokunga discloses wherein an amount of the non-zero residual energy is programmable (¶24 “For example, this indication may be hard-wired as an input to the comparator. However, in one embodiment, the isolation circuitry further comprises a reference voltage generation element programmable to provide an indication of said predetermined non-zero voltage.”).
As to claim 6, Tokunga discloses wherein the discharge circuitry comprises a first transistor (Fig. 3, item 210).
As to claim 13, Tokunga discloses wherein the energy storage circuitry is a capacitor (see image above).
As to claim 14, Tokunga discloses A method comprising: storing energy in energy storage circuitry; discharging some of the energy from an energy storage circuitry to supply the some of the energy to a processing circuit; further discharging the energy storage circuitry in response to the some of 
Tokunga does not disclose dynamically selecting or wherein each of the at least two values is a multiple of one of the at least two values.
Bulzacchelli teaches dynamically select an amount of non-zero residual (¶34 “UP and DOWN currents as feedback to the charge pump 320 in the UREG 300. In response, the charge pump 320 charges or discharges the capacitor 310 to dynamically adjust a charge pump voltage V.sub.CP stored across the capacitor 310.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bulzacchelli in the device of Tokunga to arrive at the claimed invention.  The combination would use the dynamic discharge in the device of Tokunga.   The motivation for this would be to respond quicker to load changes.
Coimbra teaches at least two values is a multiple of one of the at least two values (See Fig. 2, showing a range between 0.3 and 1.3V.  There are a number of different values that would read on this 0.3V and 0.6V, 0.4V and 1.2V, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bastholm in the device of Tokunga to arrive at the claimed invention.  The combination would use the range of values in the device of Tokunga.   The motivation for this would be to increase the number of voltage levels that could be applied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bastholm in the device of Tokunga to arrive at the claimed invention.  The combination would use the 1V discharge in the device of Tokunga.   The motivation for this would be to simplify the mathematics of the circuit analysis in troubleshooting.

Coi
Claims 7-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunga (US 2010/194205) in view of Bulzacchelli (US 2012/0153910), Coimbra (US 9,785,177) and Dreps (US 2014/0268463)
As to claim 7, Tokunga does not disclose wherein the first transistor is a p-type transistor.
Dreps discloses wherein the first transistor is a p-type transistor (Fig. 4,PI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tokunga to use p-type transistors to reduce noise on the active control signals.
As to claim 8, Tokunga discloses wherein the first transistor has a natural operating voltage (all transistor have a natural operating voltage); and when the first transistor and other transistors (Fig. 3, item 210) are deactivated, the non-zero residual energy corresponds with the natural operating voltage (see image above)).
As to claim 9, Tokunga does not disclose wherein the discharge circuitry comprises a second transistor of a same type as the first transistor and connected to the first transistor in series.
Dreps discloses wherein the discharge circuitry comprises a second transistor (Fig. 4, PI) of a same type as the first transistor (Fig. 4, P2) and connected to the first transistor in series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tokunga to use series switches as disclosed in Dreps to reduce the voltage across each switch.
As to claim 10, Tokunga discloses wherein the first transistor and the second transistor each have a natural operating voltage; and when the first transistor are activated, the non-zero residual energy corresponds with the natural operating voltage.
Dreps discloses wherein the first transistor and the second transistor each have a natural operating voltage; and when both the first transistor and the second transistor are activated, the non-zero residual energy corresponds with twice the natural operating voltage.

As to claim 12, Tokunga does not disclose the discharge circuitry is adapted to further discharge the energy storage circuitry by acting as a resistor.
Dreps discloses the discharge circuitry is adapted to further discharge the energy storage circuitry by acting as a resistor.  (Fig. 4, R4, R6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tokunga to use series switches as disclosed in Dreps to reduce the voltage across each switch.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunga (US 2010/194205) in view of Bulzacchelli (US 2012/0153910), Coimbra (US 9,785,177) and Townsley (US 5,666,006).
As to claim 11, Tokunga does not disclose wherein a further energy storage circuit is provided, to provide power to the apparatus while the energy storage circuitry is being discharged by the discharge circuitry.
Townsley discloses wherein a further energy storage circuit is provided, to provide power to the apparatus while the energy storage circuitry is being discharged by the discharge circuitry (abstract “A circuit enabling simultaneous independent charging, sequential charging and sequential discharging of multiple batteries within a computer system and a method for charging the batteries independent of their technology or chemistry.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tokunga to use multiple charge pathways as disclosed in Townsley to provide redundancy.
	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/PETER M NOVAK/Primary Examiner, Art Unit 2839